Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03851 Nicholas II, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 09/30/2008 Date of Reporting Period: 12/31/2007 Item 1. Schedule of Investments. Nicholas II, Inc. Schedule of Investments (unaudited) December 31, 2007 VALUE COMMON STOCKS - 95.62% Consumer Discretionary - Auto & Components - 0.77% 220,000 Gentex Corporation $ 3,909,400 Consumer Discretionary - Consumer Services - 0.67% 40,000 ITT Educational Services, Inc. * 3,410,800 Consumer Discretionary - Hotels, Restaurants & Leisure - 2.47% 150,000 International Game Technology 6,589,500 290,000 Starbucks Corporation * 5,936,300 12,525,800 Consumer Discretionary - Media - 4.57% 290,000 DIRECTV Group, Inc. (The) * 6,704,800 140,000 DISH Network Corporation Class A * 5,280,800 304,935 Liberty Global, Inc. - SeriesC * 11,157,572 23,143,172 Consumer Discretionary - Retail - 7.23% 185,672 IAC/InterActiveCorp * 4,998,290 65,000 J.C. Penney Company, Inc. 2,859,350 112,100 Kohl's Corporation * 5,134,180 330,979 Liberty Media Holding Corporation Interactive Common - Series A * 6,315,079 320,000 O'Reilly Automotive, Inc. * 10,377,600 295,000 PetSmart, Inc. 6,941,350 36,625,849 Consumer Staples - Food & Staple Retail - 1.55% 198,296 CVS/Caremark Corporation 7,882,266 Consumer Staples - Food, Beverage & Tobacco - 2.87% 215,000 Hormel Foods Corporation 8,703,200 100,000 Wm. Wrigley Jr. Company 5,855,000 14,558,200 Energy - 6.29% 32,950 Apache Corporation 3,543,443 120,000 BJ Services Company 2,911,200 50,000 Cameron International Corporation * 2,406,500 115,523 Kinder Morgan Management, LLC * 6,115,801 106,000 Nabors Industries, Ltd. * 2,903,340 55,000 Newfield Exploration Company * 2,898,500 35,000 Smith International, Inc. 2,584,750 19,028 Transocean Inc. * 2,723,858 50,000 Weatherford International Ltd. * 3,430,000 45,832 XTO Energy, Inc. 2,353,932 31,871,324 Financials - Banks - 2.83% 60,000 Associated Banc-Corp 1,625,400 230,000 Marshall & Ilsley Corporation 6,090,400 110,000 MGIC Investment Corporation 2,467,300 40,000 PNC Financial Services Group, Inc. (The) 2,626,000 80,000 Valley National Bancorp 1,524,800 14,333,900 Financials - Diversified - 4.17% 67,500 Affiliated Managers Group, Inc. * 7,928,550 210,000 Eaton Vance Corp. 9,536,100 50,000 Legg Mason, Inc. 3,657,500 21,122,150 Financials - Insurance - 4.60% 230,000 Brown & Brown, Inc. 5,405,000 138,800 Nationwide Financial Services, Inc. 6,247,388 307,000 Willis Group Holdings Limited 11,656,790 23,309,178 Health Care - Equipment - 8.51% 195,000 DENTSPLY International Inc. 8,778,900 70,000 IDEXX Laboratories, Inc. * 4,104,100 145,000 ResMed Inc. * 7,616,850 175,000 Respironics, Inc. * 11,459,000 60,000 Smith & Nephew plc 3,445,200 190,000 St. Jude Medical, Inc. * 7,721,600 43,125,650 Health Care - Pharmaceuticals & Biotechnology - 11.23% 85,000 Allergan, Inc. 5,460,400 40,000 Biotech HOLDRS Trust 6,470,400 90,000 Covance Inc. * 7,795,800 136,500 Forest Laboratories, Inc. * 4,975,425 35,000 Genzyme Corporation * 2,605,400 45,000 Gilead Sciences, Inc. * 2,070,450 210,000 Medicis Pharmaceutical Corporation 5,453,700 165,000 Pharmaceutical Product Development, Inc. 6,661,050 165,000 Teva Pharmaceutical Industries Ltd. 7,669,200 133,920 Thermo Fisher Scientific Inc. * 7,724,506 56,886,331 Health Care - Services - 4.15% 23,252 Cardinal Health, Inc. 1,342,803 197,500 DaVita, Inc. * 11,129,125 190,000 IMS Health Incorporated 4,377,600 95,000 VCA Antech, Inc. * 4,201,850 21,051,378 Industrials - Capital Goods - 6.58% 208,000 Fastenal Company 8,407,360 202,500 IDEX Corporation 7,316,325 85,000 ITT Corporation 5,613,400 115,000 Oshkosh Truck Corporation 5,434,900 95,000 Rockwell Automation, Inc. 6,551,200 33,323,185 Industrials - Commerical Services & Supplies - 3.59% 116,604 ChoicePoint Inc. * 4,246,718 237,500 Cintas Corporation 7,984,750 105,000 Manpower Inc. 5,974,500 18,205,968 Industrials - Transportation - 1.56% 45,000 C.H. Robinson Worldwide, Inc. 2,435,400 123,000 Expeditors International of Washington, Inc. 5,495,640 7,931,040 Information Technology - Hardware & Equipment - 6.01% 175,000 Harris Corporation 10,969,000 280,000 Jabil Circuit, Inc. 4,275,600 225,000 Molex Incorporated - Class A 5,910,750 255,000 QLogic Corporation * 3,621,000 163,750 Zebra Technologies Corporation - Class A * 5,682,125 30,458,475 Information Technology - Semiconductors & Equipment - 2.84% 182,000 Intersil Holding Corporation 4,455,360 288,750 Microchip Technology Incorporated 9,072,525 25,000 NVIDIA Corporation * 850,500 14,378,385 Information Technology - Software & Services - 10.15% 105,000 Accenture Ltd 3,783,150 70,000 Akamai Technologies, Inc. * 2,422,000 132,500 BEA Systems, Inc. * 2,090,850 80,000 Business Objects S.A. * 4,872,000 305,937 Fiserv, Inc. * 16,976,444 243,500 Hewitt Associates, Inc. * 9,323,615 236,666 Metavante Technologies, Inc. * 5,519,051 85,000 NAVTEQ Corporation * 6,426,000 51,413,110 Materials - 2.98% 251,400 Bemis Company, Inc. 6,883,332 160,000 Ecolab Inc. 8,193,600 15,076,932 TOTAL Common Stocks (COST: $ 305,974,688) 484,542,493 SHORT-TERM INVESTMENTS - 4.53% Commercial Paper - 4.27% $ 697,000 General Mills, Inc. 01/02/08, 5.38% 697,000 1,000,000 General Mills, Inc. 01/03/08, 5.00% 999,861 2,100,000 Kinder Morgan Energy Partners L.P. 01/03/08, 5.60% 2,099,673 550,000 Kraft Foods Inc. 01/04/08, 4.93% 549,849 1,250,000 Wisconsin Energy Corporation 01/07/08, 5.10% 1,249,115 500,000 Wisconsin Energy Corporation 01/07/08, 5.30% 499,632 250,000 CVS Corporation 01/09/08, 5.20% 249,747 1,250,000 Wisconsin Energy Corporation 01/10/08, 5.30% 1,248,528 1,250,000 Travelers Companies Inc. (The) 01/11/08, 4.95% 1,248,453 500,000 General Mills, Inc. 01/14/08, 5.45% 499,092 1,150,000 Vulcan Materials Company 01/15/08, 5.45% 1,147,737 800,000 H.J. Heinz Finance Company 01/16/08, 5.37% 798,329 1,250,000 CVS Corporation 01/17/08, 5.25% 1,247,266 275,000 Alcoa Inc. 1/18/08, 5.40% 274,340 1,500,000 Walt Disney Company (The) 01/22/08, 4.79% 1,496,008 1,325,000 CVS Corporation 01/23/08, 4.80% 1,321,290 250,000 H.J. Heinz Finance Company 01/23/08, 4.50% 249,344 600,000 Aetna Inc. 1/24/08, 5.40% 598,020 575,000 Dow Chemical Company 01/25/08, 5.05% 573,145 1,500,000 CVS Corporation 01/28/08, 4.90% 1,494,692 1,441,000 Time Warner Cable Inc. 01/30/08, 5.00% 1,435,396 1,660,000 SABMiller plc 1/31/08, 5.50% 1,652,645 21,629,162 Variable Rate Security - 0.26% 1,325,615 Wisconsin Corporate Central Credit Union 01/02/08, 4.53% 1,325,615 TOTAL Short-term Investments (COST: $ 22,954,777) 22,954,777 TOTAL SECURITY HOLDINGS - 100.15% 507,497,270 LIABILITES, NET OF OTHER ASSETS - 0.15% (757,246) TOTAL NET ASSETS $506,740,024 % OF NET ASSETS * NON-INCOME PRODUCING As of December 31, 2007, investment cost for federal tax purposes was $329,277,442 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $190,022,529 Unrealized depreciation (11,802,701) Net unrealized appreciation $178,219,828 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas II, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 02/27/2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 02/27/2008 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 02/27/2008
